Citation Nr: 1433686	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cluster headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992 and from July 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for entitlement to service connection for cluster headaches.  

A hearing was held on February 10, 2014, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  Within one year of separating from active duty, the Veteran was diagnosed with migraines, cluster type. 

2.  A continuity of symptomatology links the Veteran's current cluster-type headaches with the migraine headaches diagnosed within one year of separating from service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches, cluster type (claimed as cluster headaches) have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Organic diseases of the nervous system are included among the list of chronic diseases.  38 C.F.R. § 3.309(a).  The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.

III.  Analysis

A November 2004 enlistment examination included no notation of defects or abnormalities.  The Veteran is thus presumed sound upon entering his period of active duty from July 2005 to October 2006.  See 38 U.S.C.A. § 1111 (2013). 

The claims file contains service treatment records indicating that the Veteran sought treatment, and was diagnosed with, cluster headaches during service.  Even had there not been treatment for cluster headaches during service, the Veteran's subsequent diagnosis of migraines, cluster type, within one year of service, would be sufficient to qualify the condition for service connection on a presumptive basis.  The Veteran reported to the Atlanta VA Medical Center in January 2007 for treatment of occasional cluster-type headaches that respond to Imitrex, which he reported as beginning in Iraq.  The nurse practitioner provided an assessment of migraines (cluster type).  The Veteran credibly testified at the March 2014 Board hearing, that he has continued to experience cluster-type headaches since service, and VA treatment records following service demonstrate that VA has continued the Veteran's prescription of medications to deal with his migraine headaches. 

Thus, because the weight of the evidence demonstrates that the Veteran's migraine headaches manifested to a degree of 10 percent or more within one year from the date of separation from service, and a continuity of symptomatology links his current migraine headaches to his active duty, service connection is warranted.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).



ORDER

Service connection for migraine headaches, cluster type (claimed as cluster headaches) is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


